As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claims 1-50 are pending.  Claims 1-6, 28, 30-32, 35, 36, 50 are to be examined.  In addition, the applicant is required to elect a single group for examination. 

Group I, claim(s) 7, 37, 45, 46, drawn to a cooler and its method of use
Group II, claim(s) 8-16, 21-23, 33, 34, 38-44, 47 drawn to a mixing chamber and its method of use.
Group III, claim(s) 17-23, drawn to a combustion expansion chamber and its method of use
Group IV, claim(s) 24-27, 29, 48, 49, drawn to a matter collection chamber and its    method of use

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of claims 1 and 31, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Johnston (WO 2015015447 A1).
Regarding claim 1, Johnston discloses or suggests a post combustion apparatus comprising: 
a) a furnace flue inlet that (in use) connects to a furnace (“Primary Combustion Chamber”, p. 514) and permits ingress of furnace exhaust gas into the post combustion 
b) a post combustion exhaust chamber (outlet pipe downstream the secondary combustion chamber shown on p. 513) comprising an inlet and an outlet, the outlet defining (in use) the extreme downstream location of processed furnace exhaust gas exiting the apparatus, such that gas flows (in use) between said extreme upstream location and said extreme downstream location; 
c) a cooler (“Heat exchange”, see pgs. 513, 514) comprising an inlet, connected to the furnace flue inlet, an outlet and a cooling element (para. 31); 
d) a mixing chamber (pipe with magnegas injection shown on p. 513) comprising an inlet, connected to the outlet of the cooler, an outlet, and a post-combustion gas fuel injection port (“Magnegas injection”) located downstream of the mixing chamber inlet that, in use, introduces and mixes post-combustion gas fuel with furnace exhaust gas; 
e) a non-return valve (“Oneway Valve”, see p. 513) interposed between the cooler outlet and the mixing chamber inlet, which non-return valve is configured to permit the flow of gas substantially in one direction only from the cooler to the mixing chamber; 
f) a combustion expansion chamber (“combustion chamber”, p. 513) comprising an inlet, connected to the mixing chamber outlet, and an outlet connected to the combustion exhaust inlet; 
g) an igniter (“pilot flame”, p. 513) located downstream of the fuel injection port within the mixing chamber or the combustion expansion chamber; 
h) a gas power system (“compressor”, p. 514) connected to the post combustion apparatus configured to, in use, drive furnace exhaust gas and particulates from the furnace flue inlet downstream through the post combustion apparatus and to the post combustion exhaust outlet EXCEPT

However, the relative size is a matter of optimization. See MPEP §2144.05(II).  There is reduced backpressure when there is a larger cross-sectional combustion exhaust chamber area relative to the cross-sectional mixing chamber area.  The backpressure controls the inflow of air and combustible gases into the combustion chamber, which controls the combustion process.  
Claim 31 is similar to claim 1 and is rejected in the same manner.  


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/            Primary Examiner, Art Unit 3762